April 23, 2001

Mr. Joseph Chang
President
Pharmanex


         RE:  Amendment to Employment Terms

Dear Joe:

         This letter, when executed by you in the space provided below, will
constitute an amendment to your Employment Agreement with Nu Skin Enterprises,
Inc. and its Pharmanex division (together the “Company”), dated as of April 1,
2000 (the “Employment Agreement”).

         Section 3.1 of the Employment Agreement is hereby amended to provide
for a minimum annual cash bonus of 10% of your base salary. For 2001, the
minimum cash bonus of $30,000 will be paid as soon as practicable following the
execution of this letter agreement. This guaranteed minimum bonus will be paid
for at least 3 years, as long as you remain employed by the Company.

         The Company also agrees to make a loan to you for the purpose of
purchasing a home along the Wasatch front of Utah. The principal loan amount
will be for any amount up to $500,000, assuming that the home you purchase has a
purchase price of at least $500,000. The loan will bear interest at the lowest
rate allowable under applicable IRS regulations. The term of the loan will be
the earlier of (a) five years, or (b) six months form the date of termination of
your employment, with accrued interest paid annually. The loan will be secured
by a first mortgage position in the home you choose to purchase.

         In the event you choose to relocate from the Wasatch front, at your
option, the Company will purchase your home for the original purchase price.
This election must be made within 6 months of the later of (a) termination of
your employment for any reason, or (b) your move away form the Wasatch front.

         All other provisions of the Employment Agreement remain in full force
and effect.

         Please indicate your acceptance of the terms of this letter by signing
the space provided below.

Very truly yours,



/s/Truman Hunt

Truman Hunt
Executive Vice President
General Counsel

Agreed to this ____ day of April, 2001.

/s/ Joseph Y. Chang

Joseph Y. Chang